  Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 1 of 18. PageID #: 12079




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                   )
                                                      CASE NO. 1:19-cv-145
                                                )
                        Plaintiff,              )
                                                )     JUDGE DAN AARON POLSTER

 v.                                             )     MAGISTRATE JUDGE
                                                )     THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC,                 )
 et al.                                         )
                                                )
                        Defendants.             )



      DECLARATION OF MEGAN TUYLS IN SUPPORT OF MOTION TO ALTER OR
                       AMEND STUDIO BAR ORDER

I, Megan Tuyls, pursuant to 28 U.S.C. § 1746, hereby declare:

        1.     I attended the Art Institute of Michigan, located in Novi Michigan, from August

2017 to July 2018. The Art Institute of Michigan was part of the Illinois Institute of Art (“IIA”).

I withdrew from IIA after I found out it had lost its accreditation.

        2.     I have not attended college since I withdrew from IIA. I will matriculate to

Kellogg Community College in Battle Creek, Michigan in the Spring of 2020. My IIA credits

will not transfer to the program I am enrolling in at Kellogg.

        3.     The cost of my IIA education was over $26,000. Exh. 1 at 3. One of the ways I

paid to attend IIA was to borrow money from the school that I paid back through installment

payments made through a company called Tuition Options.




                                                                  Exh. B, Porreca et al Mot. to Alter or Amend
  Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 2 of 18. PageID #: 12080



       4.      I have two Tuition Options notes that are currently in repayment status. The first

note (ID # 966501) was for $2,333.00, with a “disbursement date” of October 25, 2017. Exh. 2 at

1-4. According to my Tuition Options account page, the total amount due on this note is

currently $567.00. Id. at 1. The second note (ID # 1062735) was for $3,031.00, with a

“disbursement date” of July 23, 2018. Id. at 1, 5-7. According to my Tuition Options account

page, the total amount due on this note is currently $3,031.00. Id. at 1.

       5.      Beginning in November 2017, I made monthly payments of approximately $180

to Tuition Options. Exh. 1.

       6.      After I withdrew from IIA, I stopped making regular payments to Tuition Options

because I had not received the accredited education for which I had paid tuition.

       7.      In 2019, Tuition Options periodically sent me notices stating that it would take

negative action on my account if I did not make payments. For example, on April 26, 2019, the

director of customer service at Tuition Options sent me an email stating, in relevant part, that:

“We have attempted to reach you regarding your private loan account which will close this

month due to non-payment. It is imperative that we speak as soon as possible so I can help

you avoid this negative action against your account.” Exh 3 at 3 (emphasis in original).

       8.      I responded the next day by asking for documentation explaining the charges and

if “there is a special circumstance if the school is no longer operating.” Id. at 2-3. On April 30,

2019, the director of customer service responded, in full: “Thank you for your quick response,

are you able to make a partial payment today to keep your account from closing?” Id. at 2

(emphasis in original). Although I did not understand what it meant for my account to “close,” to

avoid the negative actions that Tuition Options was threatening, I made payments of $180 on

April 30, 2019, May 23, 2019 and July 1, 2019. Exh. 2 at 8.




                                                  2
                                                                  Exh. B, Porreca et al Mot. to Alter or Amend
    Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 3 of 18. PageID #: 12081



        9.       As another example, in December 2019 I received a communication from Tuition

Options, this time saying that my account “moved into a pending cancellation status and is

scheduled to close this month due to a lack of payment activity. We would like to help you

avoid this negative action.” If you plan on making a payment by Friday, December 27, 2019,

please reply to this email so we can notate and monitor your account. If you are unable to make

a payment, please contact us immediately so we can discuss other repayment options that may be

available.” Exh. 4.

        10.      I still owe over $3,500 on the debt collected by Tuition Options. Exh. 2 at 1.

        11.      I did not receive notice of Studio’s motion seeking permission to forgive student

loans and requesting a bar on claims by students of IIA and the Art Institute of Colorado.

        12.      I have not received any notice from Studio about forgiving or refunding the debts

collected by Tuition Options.



I declare under penalty of perjury that the foregoing is true and correct.



Executed on January 2, 20201



                                                     /s/Megan Tuyls__
                                                     MEGAN TUYLS




1
  This declaration is electronically signed with Ms. Tuyls’ express permission. Ms. Tuyls will promptly supplement
this declaration with a version executed directly by her.



                                                         3
                                                                      Exh. B, Porreca et al Mot. to Alter or Amend
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 4 of 18. PageID #: 12082




                                                                                Tuyls Decl. Exh. 1
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 5 of 18. PageID #: 12083




                                                                                Tuyls Decl. Exh. 1
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 6 of 18. PageID #: 12084




                                                                                Tuyls Decl. Exh. 1
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 7 of 18. PageID #: 12085




                                                                                Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 8 of 18. PageID #: 12086




                                                                                Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 9 of 18. PageID #: 12087




                                                                                Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 10 of 18. PageID #: 12088




                                                                                 Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 11 of 18. PageID #: 12089




                                                                                 Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 12 of 18. PageID #: 12090




                                                                                 Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 13 of 18. PageID #: 12091




                                                                                 Tuyls Decl. Exh. 2
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 14 of 18. PageID #: 12092




                                                                                 Tuyls Decl. Exh. 2
      Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 15 of 18. PageID #: 12093


  From:    Megan Tuyls tuylsmegan1@gmail.com
Subject:   Fwd: Tuition Options: Final Opportunity!
   Date:   December 27, 2019 at 9:19 PM
     To:   alex@defendstudents.org




       ---------- Forwarded message ---------
       From: Steve O'Connor <steve.oconnor@tuitionoptions.com>
       Date: Thu, May 2, 2019 at 9:56 PM
       Subject: RE: Tuition Options: Final Opportunity!
       To: Megan Tuyls <tuylsmegan1@gmail.com>



       Megan,



       Did you withdraw before the school closed?



       Thank you,



       Stephen O’Connor

       Director, Servicing Department

       Tuition Options LLC

       877-294-0888




       From: Megan Tuyls <tuylsmegan1@gmail.com>
       Sent: Thursday, May 02, 2019 5:37 PM
       To: Steve O'Connor <steve.oconnor@tuitionoptions.com>
       Subject: Re: Tuition Options: Final Opportunity!



       CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
       sender and know the content is safe.



       They lost they’re accreditation and I didn’t stay til the official shut down date



       On Thu, May 2, 2019 at 4:36 PM Steve O'Connor <steve.oconnor@tuitionoptions.com> wrote

            Megan,



            Were you actively attending when the school closed down?


            Thank you,



            Stephen O’Connor


                                                                                                                       Tuyls Decl. Exh. 3
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 16 of 18. PageID #: 12094


  Director, Servicing Department

  Tuition Options LLC

  877-294-0888




  From: Megan Tuyls <tuylsmegan1@gmail.com>
  Sent: Tuesday, April 30, 2019 5:03 PM
  To: Steve O'Connor <steve.oconnor@tuitionoptions.com>
  Subject: Re: Tuition Options: Final Opportunity!



  CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
  sender and know the content is safe.



  I was able to make a payment. Is there anything you can tell me about when a school closes down? If there’s like a reduction to
  the amount I have to pay. Or anything if that nature



  On Tue, Apr 30, 2019 at 4:45 PM Steve O'Connor <steve.oconnor@tuitionoptions.com> wrote:

     Good Afternoon,



     Thank you for your quick response, are you able to make a partial payment today to keep your account from closing?



     Regards,



     Stephen O’Connor

     Director, Servicing

     Tuition Options LLC




     From: Megan Tuyls <tuylsmegan1@gmail.com>
     Sent: Saturday, April 27, 2019 10:30 AM
     To: Steve O'Connor <steve.oconnor@tuitionoptions.com>
     Subject: Re: Tuition Options: Final Opportunity!



     CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize
     the sender and know the content is safe.



     What is the amount I need to pay off to get back in good standing. I’d also like a document explains each charge if possible.
     Also if there is a special circumstance if the school is no longer operating. Thanks for your help

                                                                                                                 Tuyls Decl. Exh. 3
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 17 of 18. PageID #: 12095

      Also if there is a special circumstance if the school is no longer operating. Thanks for your help




      On Fri, Apr 26, 2019 at 5:25 PM Steve O'Connor <steve.oconnor@tuitionoptions.com> wrote:

          Dear MEGAN – Account #: 807959,
          My name is Stephen O’Connor and I am a Director of Customer Service with
          Tuition Options. We have attempted to reach you regarding your private loan
          account which will close this month due to non-payment.
          It is imperative that we speak as soon as possible so I can help you
          avoid this negative action against your account.
          Please respond to this email or call me at (877)-294-0888. If I am
          unavailable, another Representative can assist you regarding this important
          matter.
          I look forward to hearing from you soon.
          Thank you,


          Stephen O’Connor

          Director, Servicing Department

          Tuition Options LLC

          877-294-0888




          DISCLAIMER: This e-mail is only intended for the person(s) to whom it is addressed and may contain confidential
          information. Unless stated to the contrary, any opinions or comments are personal to the writer and do not represent the
          official view of the company. If you have received this e-mail in error, please notify us immediately by reply e-mail and then
          delete this message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
          person.

      DISCLAIMER: This e-mail is only intended for the person(s) to whom it is addressed and may contain confidential information.
      Unless stated to the contrary, any opinions or comments are personal to the writer and do not represent the official view of the
      company. If you have received this e-mail in error, please notify us immediately by reply e-mail and then delete this message
      from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other person.

   DISCLAIMER: This e-mail is only intended for the person(s) to whom it is addressed and may contain confidential information.
   Unless stated to the contrary, any opinions or comments are personal to the writer and do not represent the official view of the
   company. If you have received this e-mail in error, please notify us immediately by reply e-mail and then delete this message from
   your system. Please do not copy it or use it for any purposes, or disclose its contents to any other person.

DISCLAIMER: This e-mail is only intended for the person(s) to whom it is addressed and may contain confidential information. Unless
stated to the contrary, any opinions or comments are personal to the writer and do not represent the official view of the company. If
you have received this e-mail in error, please notify us immediately by reply e-mail and then delete this message from your system.
Please do not copy it or use it for any purposes, or disclose its contents to any other person.




                                                                                                                    Tuyls Decl. Exh. 3
Case: 1:19-cv-00145-DAP Doc #: 515-3 Filed: 01/02/20 18 of 18. PageID #: 12096




                                                                      Tuyls Decl. Exh. 4
